
	
		I
		111th CONGRESS
		2d Session
		H. R. 5956
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Hinchey (for
			 himself, Ms. Edwards of Maryland,
			 Mr. Grijalva,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Lowey,
			 Mr. McGovern,
			 Ms. Norton, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the additional standard deduction for individuals age 65 and
		  older.
	
	
		1.Increase in additional
			 standard deduction for aged
			(a)In
			 general
				(1)Additional
			 amount generallyParagraph (1) of section 63(f) of the Internal
			 Revenue Code of 1986 is amended by striking $600 and inserting
			 $2,200.
				(2)Additional
			 amount for certain unmarried individualsParagraph (3) of section
			 63(f) of such Code is amended by striking $750 for
			 $600 and inserting $2,400 for
			 $2,400.
				(b)Adjusted for
			 inflationParagraph (4) of section 63(c) of such Code is
			 amended—
				(1)by striking
			 or subsection (f) each place it appears, and
				(2)by striking
			 and at the end of subparagraph (B)(i), by striking the period at
			 the end of subparagraph (B)(ii) and inserting , and, and by
			 adding at the end of subparagraph (B) the following new clause:
					
						(iii)calendar year 2010 in the
				case of the dollar amounts contained in subsection
				(f).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
